FIFTH DIVISION
                                                                     March 30, 2007




No. 1-05-2313

                                                                )
BELL LEASING BROKERAGE, LLC, an Illinois Limited                )
Liability Company,                                              )
                                                                )    Appeal from the
                Plaintiff-Appellee,                             )    Circuit Court of
                                                                )    Cook County
       v.                                                       )
                                                                )
ROGER AUTO SERVICE, INC.,                                       )    Honorable
                                                                )    Alexander P. White,
                Defendant-Appellant                             )    Judge Presiding.
                                                                )
(Waldermar Rodriguez and Carmen Rodriguez,                      )
                                                                )
                Defendants).                                    )


       JUSTICE O’MARA FROSSARD delivered the opinion of the court:

       Bell Leasing Brokerage, LLC (Bell), brought an action sounding in detinue and conversion

against Roger Auto Service, Inc. (Roger’s Towing), alleging that Roger’s Towing wrongfully towed

and retained a vehicle in which Bell had a perfected security interest, and sued Waldermar Rodriguez

and Carmen Rodriguez for breach of contract. Following a bench trial, the circuit court ordered

Roger’s Towing to return the vehicle to Bell and pay $10,000 damages. On appeal, Roger’s Towing

contends that (1) the trial court’s finding that the vehicle was not abandoned was contrary to the

manifest weight of the evidence; (2) the trial court’s imposition of a money judgment based partly
1-05-2313

on a finding that Roger’s Towing did not comply with a default order was contrary to the manifest

weight of the evidence; (3) the trial court erred in finding that Bell was not required to present law

enforcement with proof of its right to possession, that Bell was not required to pay Roger’s Towing

for incurred towing and storage charges, and that Roger’s Towing was required to respond to a phone

call from Bell’s president and a letter from Bell’s attorney; and (4) the trial court’s award of damages

was contrary to the manifest weight of the evidence and constituted an abuse of discretion.

Waldermar Rodriguez and Carmen Rodriguez are not parties to this appeal.

                                            BACKGROUND

        On February 24, 2003, Waldermar Rodriguez and Carmen Rodriguez purchased a van from

Bell. Pursuant to the retail installment contract they executed, the Rodriguezes granted a security

interest in the van to Bell. Bell perfected its security interest in the van by delivering the original

certificate of title to the Illinois Secretary of State.

        At trial, Officer Paul Norrington testified that on January 2, 2004, the van was parked on a

public roadway in Franklin Park, Illinois. He stated that the van did not have a license plate or

municipal vehicle sticker, and was missing one rear window wiper blade. He agreed that overall,

the van was “in pretty good condition.” Officer Norrington testified that he placed a sticker on the

van indicating it was abandoned. Eight days later, on January 10, 2004, Officer Norrington observed

the van in the same location and the same condition. He concluded that the van was deserted based

on “[t]he amount of dirt and snow that had accumulated around the vehicle, the dirt that had

deposited itself on the vehicle.” Officer Norrington notified his dispatchers about the van, which

was then towed away by Roger’s Towing.


                                                     2
1-05-2313

       Bell’s president, Robert Doppelt, testified that on January 28, 2004, Bell received a letter

from the Cook County sheriff regarding the van being towed. The letter, which was admitted into

evidence, was titled “Owner Notification” and indicated that the van had been towed and was being

stored at Roger’s Towing. According to Doppelt’s testimony, the Rodriguezes were current in their

payments to Bell at that time. The next day, Doppelt called Roger’s Towing and related that Bell

was the lienholder on the van. When the person on the phone reported that Bell would have to pay

$1,000 to get the van back, Doppelt said, “[H]ave your boss call me.” Doppelt did not receive a call,

so he contacted Bell’s legal firm. Doppelt testified that the van was never delivered to Bell.

       On February 2, 2004, Bell’s counsel sent a letter to Roger’s Towing seeking to make

arrangements for the return of the van and stating that Bell would be willing to pay $175 for the cost

of towing and storage. Roger Tomaras, the president of Roger’s Towing, testified that he did not

respond to the letter, either orally or in writing. When asked his reason for not responding, he stated,

“Well, I’m not in a custom of having people tell me what they’re going to pay for what I do, my

services.”

       On February 19, 2004, Bell filed suit. Bell’s complaint originally listed the president of

Roger’s Towing, Roger Tomaras, as party defendant. Tomaras acknowledged that he was personally

served with process on February 20, 2004. He testified that he did not appear in court in response

to the summons because, “I was trying to contact people to find out what I had to do. Police,

lawyers, that type of thing.” Tomaras denied that he forgot about the court hearing and denied that

he overlooked it.




                                                   3
1-05-2313

       On February 26, 2004, the trial court entered a default judgment against Tomaras based on

his failure to appear or answer. The order compelled Tomaras to “deliver the Vehicle to Plaintiff’s

principal place of business at 2296 N. Rand Road, Palatine, Illinois, on or before March 4, 2004.”

Tomaras testified that he did not comply with the default order. When asked at trial why he did not

deliver the van to Bell, Tomaras answered as follows:

                         “I wanted to retain an attorney to see what I had to do here.

               This was not, I believe, in the company’s name, it was in my personal

               deal. I was just totally confused and I wasn’t getting response [sic]

               of what this was all about. I’m just not used to all this. This is -- I

               don’t do this. I got called to tow a car. We tow the car, we have a

               bill of towing and storage, then I’m told to take the car and bring it

               somewhere else. I wanted to get confirmation of what this was all

               about.”

       On March 19, 2004, Tomaras filed a motion to vacate the default order, and on April 16,

2004, the trial court entered an order vacating the default judgment and substituting Roger’s Towing

as party defendant.

       At trial, Officer Robert Rudow, an investigator with the Cook County sheriff’s police

department who had been working in the sheriff’s automobile department for five years, testified that

he was familiar with the condition of the van at issue and was familiar generally with values of

automobiles. Each month, he generated a report indicating the value of all the vehicles that were

recovered stolen. Officer Rudow testified that he saw the van at Roger’s Towing on April 16, 2004,


                                                   4
1-05-2313

and in his opinion, the market value of the van was approximately $6,000.

       On April 13, 2005, the trial court entered an order finding that Bell was entitled to possession

of the van when it was towed; that Roger’s Towing failed to prove the van was abandoned; that even

if the van was abandoned, Bell was nevertheless entitled to immediate possession on January 29,

2004; that Roger’s Towing had an implied duty to respond to the letter sent by Bell’s counsel; and

that the failure of Roger’s Towing to comply with the terms of the default judgment “constitutes

another basis for imposing liability for its actions and conduct in connection with the vehicle.” The

trial court concluded that Roger’s Towing’s continued possession of the van after January 29, 2004,

was wrongful, and that because Roger’s Towing did not comply with the provisions of the Illinois

Vehicle Code (Code) (625 ILCS 5/1-100 et seq. (West 2004)), it was not entitled to the limited

immunity conferred by the Code. The court ordered Roger’s Towing to deliver the van to Bell on

or before April 15, 2005, and to pay $10,000 in damages.

                                             ANALYSIS

       On appeal, Roger’s Towing contends that (1) the trial court’s finding that the van was not

abandoned was contrary to the manifest weight of the evidence; (2) the trial court’s imposition of

a money judgment based partly on a finding that Roger’s Towing did not comply with a default order

was contrary to the manifest weight of the evidence; (3) the trial court erred in finding that Bell was

not required to present law enforcement with proof of its right to possession, that Bell was not

required to pay Roger’s Towing for incurred towing and storage charges, and that Roger’s Towing

was required to respond to Bell’s phone call and letter; and (4) the trial court’s award of damages

was contrary to the manifest weight of the evidence and constituted an abuse of discretion.


                                                  5
1-05-2313

                                           I. Jurisdiction

       Before addressing the contentions raised by Roger’s Towing, we must consider Bell’s

assertion that we lack jurisdiction to address this appeal because the notice of appeal was filed 78

days after the entry of the final judgment from which Roger’s Towing is appealing.

       On April 13, 2005, the same day the trial court entered judgment, Roger’s Towing filed a

motion to reconsider, requesting “leave to supplement this motion with a transcript of the report of

proceedings and a memorandum of law setting forth in detail [Roger’s Towing’s] argument in

support of [the] motion.” On May 4, 2005, the trial court entered an order granting Roger’s Towing

until May 18, 2005, to file its memorandum of law and setting a hearing on the motion for June 29,

2005. On June 28, 2005, Roger’s Towing filed an emergency motion to withdraw the motion to

reconsider and to stay enforcement of the money judgment. On June 29, 2005, the trial court ordered

that the motion to reconsider was withdrawn and that enforcement of the money judgment would be

stayed. The next day, June 30, 2005, Roger’s Towing filed its notice of appeal from the trial court’s

judgment of April 13, 2005.

       Supreme Court Rule 303(a)(1), which governs the timing of filing the notice of appeal,

provides as follows:

                       “Except as provided in paragraph (b) below [regarding

               amendments to the notice of appeal], the notice of appeal must be

               filed with the clerk of the circuit court within 30 days after the entry

               of the final judgment appealed from, or, if a timely post-trial motion

               directed against the judgment is filed, whether in a jury or a nonjury


                                                  6
1-05-2313

               case, within 30 days after the entry of the order disposing of the last

               pending postjudgment motion.” 210 Ill. 2d R. 303(a)(1).

       Bell argues that the agreed order providing for the voluntary withdrawal of the motion to

reconsider does not constitute an “order disposing of the last pending post-judgment motion” as

contemplated in Rule 303(a)(1), and that therefore, Roger’s Towing was untimely in the filing of its

notice of appeal. However, Bell acknowledges in its brief that in its research, it could not locate any

authority directly on point.

       We find informative Pokora v. Warehouse Direct, Inc., 322 Ill. App. 3d 870 (2001). Pokora,

involved the following timeline of events:

       • December 15, 1999: the trial court granted summary judgment in the plaintiff’s favor.

       • March 24, 2000: following a hearing, the trial court entered judgment on damages,

including language that the order was final and appealable.

       • June 21, 2000: the trial court denied the defendant’s May 25, 2000, motion for sanctions.

       • July 24, 2000: the defendant filed a motion to reconsider its request for sanctions.

       • August 17, 2000: the defendant moved to withdraw its motion to reconsider.

       • September 7, 2000: the trial court entered an agreed order granting the defendant’s motion

to withdraw the motion to reconsider.

       • September 22, 2000: the defendant filed a notice of appeal from the trial court’s orders of

December 15, 1999, March 24, 2000, and June 21, 2000.

       The Pokora court commented that the notice of appeal “indicated that the last order became

final on September 7, 2000, when the trial court disposed of defendant’s motion to reconsider.”


                                                  7
1-05-2313

Pokora, 322 Ill. App. 3d at 875. Without discussing the issue of appellate jurisdiction, the Pokora

court proceeded to address the merits of the appeal. In keeping with Pokora, which involved

circumstances strikingly similar to those presented in the instant case, we too will proceed to

consider the contentions raised on appeal.

                                      II. Abandoned Vehicle

       Roger’s Towing first contends that the trial court’s finding that the van was not abandoned

was contrary to the manifest weight of the evidence. Roger’s Towing notes that the only witness to

testify concerning the location and physical condition of the van was Officer Norrington. Roger’s

Towing argues that according to Officer Norrington’s testimony, the van appeared to be deserted

given the amount of dirt and snow that accumulated on and around it, and appeared not to have been

moved for seven consecutive days given that it was in the same location and same physical condition

from January 2, 2004, until January 10, 2004.

       The Code defines an “abandoned vehicle” as “any vehicle in a state of disrepair rendering

the vehicle incapable of being driven in its condition or any vehicle that has not been moved or used

for 7 consecutive days or more and is apparently deserted.” 625 ILCS 5/1-101.05 (West 2004). In

general, property is considered to be abandoned when the owner, intending to relinquish all rights

to the property, leaves it free to be appropriated by any other person. Michael v. First Chicago

Corp., 139 Ill. App. 3d 374, 382 (1985). A finding of abandonment is a factual determination which

will not be disturbed on appeal unless it is against the manifest weight of the evidence. People ex

rel. Illinois Historic Preservation Agency v. Zych, 186 Ill. 2d 267, 278 (1999). Where there are

different ways to view the evidence, or alternative inferences to be drawn from it, the view of the


                                                 8
1-05-2313

trier of fact must be accepted so as long as it is reasonable. Zych, 186 Ill. 2d at 278; see also City

of Chicago v. Old Colony Partners, L.P., 364 Ill. App. 3d 806, 812 (2006) (a trial court’s factual

determinations are contrary to the manifest weight of the evidence only if all reasonable people

would find the opposite conclusion to be clearly evident). It is not the function of a reviewing court

to reweigh evidence.

       At trial, Officer Norrington testified that the van was dirty, did not have a license plate or

municipal vehicle sticker, and was missing one rear window wiper blade, but he agreed that the van

was “in pretty good condition.” Officer Norrington concluded that the van had been deserted based

upon the “amount of dirt and snow that had accumulated around the vehicle, the dirt that had

deposited itself on the vehicle.” Despite Officer Norrington’s testimony, the trial court found

Roger’s Towing failed to prove the van was abandoned as defined in the Code, since it did not

present competent evidence establishing that the van had not been moved or used for seven

consecutive days and was apparently deserted. We cannot say that the conclusion regarding apparent

desertion was unreasonable. As pointed out by Bell in its brief, most vehicles parked on public

roadways in the Chicago metropolitan area in the middle of January are covered with dirt and snow.

Accumulations of dirt and snow on a vehicle are not so conclusive of desertion that all reasonable

people would find a conclusion opposite of the trial court’s to be clearly evident. Accordingly, we

find that the trial court’s ruling on the issue of abandonment was not against the manifest weight of

the evidence.

                                III. Compliance with Default Order

       Roger’s Towing’s next contention is that the trial court’s imposition of the $10,000 money


                                                  9
1-05-2313

judgment based partly on a finding that Roger’s Towing did not comply with a default order was

contrary to the manifest weight of the evidence. Roger’s Towing notes that the default judgment was

entered against Roger L. Tomaras, who was dismissed as a defendant in the case, and argues that,

therefore, the default judgment was of no force and effect with respect to Roger’s Towing, which

was not substituted as a party to the case until after the default order was vacated.

       The portion of the trial court’s order to which Roger’s Towing objects is as follows:

                       “The Court further finds that Roger’s Towing’s failure to

               deliver the vehicle to Plaintiff’s principal place of business by March

               4, 2004, as ordered by this Court on February 26, 2004, constitutes

               another basis for imposing liability for its actions and conduct in

               connection with the vehicle. If Roger’s Towing objected to the entry

               of this Court’s February 26, 2004, default judgment, it could have

               appeared on that date instead of admittedly ‘overlooking it’ or filed

               an appropriate motion prior to March 4, 2004. It did neither.”

       When read in context with the trial court’s entire order, it becomes clear that the trial court

based its decision to impose a $10,000 money judgment on factors in addition to Roger’s Towing’s

failure to deliver the van to Bell’s principal place of business by March 4, 2004. Before reaching

the paragraph quoted above, the trial court found that Bell had a perfected security interest in the van

and was entitled to possession of the van when it was towed; that an employee of Roger’s Towing

told Bell it would have to pay in excess of $1,000 to recover the van; that Bell’s counsel sent a letter

to Roger’s Towing on February 2, 2004, seeking to arrange for recovery of the van; that counsel’s


                                                  10
1-05-2313

letter was ignored; that Tomaras, the president of Roger’s Towing, was personally served with

process but “overlooked” the initial appearance date; that Roger’s Towing had failed to prove the

van was abandoned; that even if the van was abandoned, Bell was entitled to immediate possession

on January 29, 2004, because Roger’s Towing had no right to demand a payment in excess of $1,000

when the maximum rate it could have charged as of that date was $325; and that Roger’s Towing

had an implied duty to respond to Bell’s counsel’s letter.

       Further, following the paragraph quoted above, the trial court found that because Roger’s

Towing did not comply with all provisions of the Code, it was not entitled to the limited immunity

offered by the Code; and that Roger’s Towing’s continued possession of the van after January 29,

2004, was wrongful. The trial court concluded, “Damages in detinue, based upon Roger’s Towing’s

wrongful detention of the Vehicle, and the estimated fair market value of the Vehicle as of January

22, 2004, is $10,000.”

       Not every error committed by the trial court in a civil case leads to reversal. Central Illinois

Electrical Services, L.L.C. v. Slepian, 358 Ill. App. 3d 545, 550 (2005). If the outcome of a case

would not have been different absent the error, a judgment or decree will not be disturbed. Slepian,

358 Ill. App. 3d at 550; see also In re Marriage of Wojcik, 362 Ill. App. 3d 144, 153-54 (2005)

(concluding that the trial court’s findings of fact were against the manifest weight of the evidence,

but affirming the ultimate judgment because the error was harmless). Moreover, we may affirm the

trial court’s judgment on any basis in the record, regardless of the trial court’s reasoning. Slepian,

358 Ill. App. 3d at 550.

       Given the trial court’s thorough explanation of its multiple reasons for entering a money


                                                 11
1-05-2313

judgment in this case, we conclude that any error in considering Roger’s Towing’s noncompliance

with the vacated default judgment was harmless. The trial court’s ultimate determination regarding

damages would not have been any different had it not considered the default judgment. Roger’s

Towing’s argument fails.

                              IV. Interpretation of Code Provisions

       Roger’s Towing next contends that the trial court erred in construing section 4-207 of the

Code (625 ILCS 5/4-207 (West 2004)) to relieve Bell of its duties to present law enforcement with

proof of its right to possession and to pay Roger’s Towing for incurred towing and storage charges.

Section 4-207, titled “Reclaimed vehicles; expenses,” provides as follows:

                      “(a) Any time before a vehicle is sold at public sale or

               disposed of as provided in Section 4-208, the owner, lienholder or

               other person legally entitled to its possession may reclaim the vehicle

               by presenting to the law enforcement agency having custody of the

               vehicle proof of ownership or proof of the right to possession of the

               vehicle.

                      (b) No vehicle shall be released to the owner, lienholder, or

               other person under this Section until all towing, storage, and

               processing charges have been paid.” 625 ILCS 5/4-207 (West 2004).

       We have reviewed the trial court’s order and cannot locate where the trial court allegedly

construed section 4-207 “to relieve the plaintiff lienholder of its duties to present to the law

enforcement agency having custody of the subject motor vehicle proof of the plaintiff’s right to


                                                 12
1-05-2313

possession of the vehicle, and to pay the towing service all incurred towing and storage charges.”

Our review of the trial court’s order reveals that the only times the trial court touched upon section

4-207 were (1) when the trial court recited that section 4-207 “provides that any person entitled to

possession of a vehicle may reclaim a towed vehicle by (a) presenting proof of ownership or right

to possession, and (b) paying all towing, storage and processing charges,” and (2) when the trial

court stated that it “reject[ed] Roger’s Towing’s position that Plaintiff was required to appear at its

business premises and tender the amount it claimed was due for the towing and storage charges

associated with the vehicle without first having been told the correct amount due for such charges.”

We cannot find that the trial court construed section 4-207 in the manner alleged by Roger’s Towing,

much less find that the trial court erred in doing so.

       Roger’s Towing further contends that the trial court erred in finding that it “was required by

the Motor Vehicle Code to return the phone call of Plaintiff’s president and to respond to the demand

letter of Plaintiff’s attorney in order for Defendant to preserve its rights as a towing service

authorized to tow an abandoned vehicle” because “such duties do not appear in the Motor Vehicle

Code.” Again, we have reviewed the trial court’s order and find no holding that Roger’s Towing was

required to return Doppelt’s phone call. With regard to the demand letter, the trial court held, “The

Court further finds that Roger’s Towing had an implied duty under the Code to respond either orally

or in writing to Plaintiff’s counsel’s February 2, 2004, letter.” The letter provided as follows:

                       “This office represents Bell Leasing Brokerage, LLC, the first

               lienholder of the above-referenced vehicle (the ‘Vehicle’). You are

               wrongfully detaining the Vehicle since it is my client’s understanding


                                                  13
1-05-2313

               that it was not abandoned by its owner when it was towed to your

               business premises. To avoid litigation, my client would agree to pay

               you $175 for the reasonable cost of the tow ($100) and storage ($75).

               If arrangements are not made by February 5, 2004, for redelivery for

               the Vehicle to my client, I have been authorized to pursue all

               available remedies, including filing a detinue action in the Circuit

               Court of Cook County, Illinois.”

The president of Roger’s Towing, Tomaras, testified at trial that he did not respond to the letter sent

by Bell’s counsel because he was “not in a custom of having people tell me what they’re going to

pay for what I do, my services.”

       Section 4-207 of the Code, titled “Reclaimed vehicles; expenses,” deals with the process of

reclaiming vehicles that have been towed as abandoned vehicles. 625 ILCS 5/4-207 (West 2004).

As noted above, section 4-207 provides as follows:

                       “(a) Any time before a vehicle is sold at public sale or

               disposed of as provided in Section 4-208, the owner, lienholder or

               other person legally entitled to its possession may reclaim the vehicle

               by presenting to the law enforcement agency having custody of the

               vehicle proof of ownership or proof of the right to possession of the

               vehicle.

                       (b) No vehicle shall be released to the owner, lienholder, or

               other person under this Section until all towing, storage, and


                                                  14
1-05-2313

                processing charges have been paid.” 625 ILCS 5/4-207 (West 2004).

        Given the requirement of section 4-207(b) that a lienholder must pay all towing charges

before a vehicle may be released to it, we find it reasonable to imply a duty on a towing company

to respond to inquiries about or challenges to the amount of those charges. Additionally, we agree

with Bell that the trial court’s determination that a towing company has an implied duty to respond

to a letter from a lienholder stating that a vehicle which was towed due to alleged abandonment was

not actually abandoned is reasonable under the facts and circumstances of this case. Accordingly,

we reject Roger’s Towing’s contention that the trial court erred in finding it had a duty to respond

to the letter sent by Bell’s counsel.

                                           V. Damages

        The trial court awarded Bell $10,000 as “[d]amages in detinue, based upon Roger’s Towing’s

wrongful detention of the Vehicle, and the estimated fair market value of the Vehicle as of January

22, 2004.” Roger’s Towing contends that the trial court’s award of damages was contrary to the

manifest weight of the evidence and constituted an abuse of discretion. Aside from setting forth the

standard of review, Roger’s Towing’s entire argument on this issue is as follows:

                        “The damage award in this case should be reversed. First, no

                competent evidence concerning the fair market value of the vehicle

                was presented. Second, the vehicle was delivered to Plaintiff before

                June 29, 2005, pursuant to the judgment of April 13, 2005. Third, the

                Defendant should have been found to be immune from civil liability

                pursuant to 625 ILCS 5/4-213.         Fourth, the award of punitive


                                                 15
1-05-2313

               damages based on Defendant’s actions as revealed by the evidence

               presented to the trial court does not warrant punitive damages. The

               award of punitive damages in this case is not supported by the record

               and constitutes an abuse of discretion. Accordingly, the award of

               damages should be reversed, because no reasonable person would

               award punitive damages under the facts of this case.”

       As an initial matter, we address Roger’s Towing’s argument that it should have been found

to be immune from civil liability. Section 4-213(a) of the Code provides in relevant part as follows:

                       “[A] towing service owner, operator, or employee shall not be

               held to answer or be liable for damages in any action brought by the

               registered owner, former registered owner, or his legal representative,

               lienholder or any other person legally entitled to the possession of a

               vehicle when the vehicle was processed and sold or disposed of as

               provided by this Chapter.” 625 ILCS 5/4-213 (West 2004).

       The trial court determined that Roger’s Towing was not entitled to immunity under this

section because it “did not comply with each of the provisions of the Code.” We agree with this

conclusion because the van was not an “abandoned vehicle” as defined by section 1-101.05 (625

ILCS 5/1-101.05 (West 2004)); and Roger’s Towing improperly demanded payment of an amount

in excess of $875, which the parties agreed at trial was the maximum amount Roger’s Towing was

authorized to demand for towing and storage services under the Code (see 625 ILCS 5/4-203(g),

214(b) (West 2004)). Accordingly, we reject the argument that Roger’s Towing should have been


                                                 16
1-05-2313

found to be immune from liability.

       In general, “the measure of damages in a detinue action is the rental value of the chattel

during the period of the wrongful detention.” L & LC Trucking Co. v. Jack Freeman Trucking Co.,

36 Ill. App. 3d 186, 189 (1976). “[W]hether the plaintiff actually rented a replacement [is

irrelevant], since damages are awarded as compensation to the owner of the chattel for being

wrongfully deprived of [its] use and enjoyment.” L & LC Trucking Co., 36 Ill. App. 3d at 189. “In

essence, the defendant is regarded as having rented the *** chattel from the plaintiff for the period

of the wrongful detention.” L & LC Trucking Co., 36 Ill. App. 3d at 189. A trial court’s award of

compensatory damages will be reversed if it is against the manifest weight of the evidence. Schmidt

v. Ameritech Illinois, 329 Ill. App. 3d 1020, 1037-38 (2002).

       In the instant case, evidence of the value of the van was provided by Officer Robert Rudow,

who testified at trial that the van’s fair market value in April 2004 was approximately $6,000.

Evidence of the rental value of the van was provided by the installment contract signed by

Waldermar Rodriguez and Carmen Rodriguez, which indicated their monthly installment payments

were $373.61. This monthly amount, multiplied over the 14 months that Roger’s Towing held the

van, reflects a total rental value of $5,230.54. As noted above, “the measure of [compensatory]

damages in a detinue action is the rental value of the chattel during the period of the wrongful

detention.” L & LC Trucking Co., 36 Ill. App. 3d at 189. Accordingly, an award of compensatory

damages of $5,230.54 in the instant case is not against the manifest weight of the evidence.

       The remaining $4,769.46 of the trial court’s damage award apparently reflects punitive

damages. When reviewing a trial court’s decision to award punitive damages, we take a three-step


                                                 17
1-05-2313

approach, considering: “(1) whether punitive damages are available for the particular cause of action,

using a de novo standard; (2) whether, under a manifest weight of the evidence standard, the

defendant acted fraudulently, maliciously[,] or in a manner that warrants such damages; and (3)

whether the trial court abused its discretion in imposing punitive damages.” Caparos v. Morton, 364

Ill. App. 3d 159, 178 (2006).

       In the instant case, Bell sued Roger’s Towing under theories of detinue and conversion. The

tort of conversion supports an award of punitive damages. Turner v. Firstar Bank, N.A., 363 Ill.

App. 3d 1150, 1160 (2006). Withholding chattel until a plaintiff pays storage fees constitutes a

conversion where the defendant does not have a valid possessory lien. Glaser v. Kazak, 173 Ill. App.

3d 108, 115 (1988). Here, Roger’s Towing did not have a valid possessory lien on the van because

it failed to adhere to all the provisions of the Code when it demanded an unlawful amount of money

for the recovery of the van. Accordingly, a finding of conversion was appropriate, and punitive

damages are available in this case.

       The evidence at trial established that Roger’s Towing, through its employee, misrepresented

the amount of money required to recover the van. In addition, the president of Roger’s Towing,

Tomaras, testified that he did not respond to the letter sent by Bell’s attorney because he was “not

in a custom of having people tell me what they’re going to pay for what I do, my services”; was

served with a summons relating to the suit but did not file an appearance or responsive pleading

because he “was trying to contact people to find out what I had to do,” not because he forgot about

or overlooked the summons; and received a copy of the default judgment but did not comply with

it while it was in effect because “I wanted to retain an attorney to see what I had to do here.”


                                                 18
1-05-2313

Punitive damages for conversion are proper where “the defendant acts willfully or with such gross

negligence to indicate a wanton disregard of the rights of others.” Turner, 363 Ill. App. 3d at 1160.

In light of the circumstances of the instant case, it was not against the manifest weight of the

evidence to conclude that Roger’s Towing acted willfully and with wanton disregard of Bell’s rights,

and that Roger’s Towing acted in a manner that warrants punitive damages.

       Finally, “[a] trial court does not abuse its discretion [in assessing punitive damages] unless

no reasonable person could assume its view.” Caparos, 364 Ill. App. 3d at 180. Punitive damages

serve dual purposes: “retribution against the wrongdoer and deterrence of similar conduct by that

party and by others in general.” Caparos, 364 Ill. App. 3d at 180. We cannot say that a punitive

damage award of $4,769.46 in this case does not serve those purposes. We find no abuse of

discretion.

       Based on the rental value of the van and the three-step test for punitive damages set out

above, we affirm the trial court’s damages award.

                                          CONCLUSION

       For the reasons explained above, we affirm the judgment of the circuit court.

       Affirmed.

       O’BRIEN, P.J., and GALLAGHER, J., concur.




                                                 19